Citation Nr: 1759572	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating higher than 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to February 1971 and was awarded the Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for coronary artery disease, status-post myocardial infarction, status-postcoronary artery bypass graft (CABG) (claimed as heart condition), with an evaluation of 10 percent, effective March 14, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical history includes both service-connected ischemic heart disease and nonservice-connected hypertension.  The Board finds that further development is warranted to determine whether the Veteran's left ventricular hypertrophy is caused by the service-connected heart disease or by the nonservice-connected hypertension.

A 10 percent rating for coronary artery disease is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required. 38 C.F.R. § 4.104, Diagnostic Code 7005. A 30 percent rating for coronary artery disease is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. (emphasis added). One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note (2).

At a March 2013 VA examination, the Veteran was diagnosed with ischemic heart disease.  Exercise METs testing was not completed because the Veteran did not report experiencing dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  However, an electrocardiogram (EKG) revealed the presence of cardiac hypertrophy.  The examiner indicated that the Veteran's left ventricular hypertrophy was most likely due to a history of uncontrolled hypertension, but no supporting rationale was provided for this opinion. 

In March 2015, a VA examiner reviewed the Veteran's medical records and diagnosed the Veteran with atherosclerotic coronary vascular disease, and noted that continuous medication is required for control of the Veteran's heart condition. The examiner also noted the presence of cardiac hypertrophy, as documented in a December 2011 echocardiogram, but provided no opinion regarding the etiology of this condition.

The Board notes that a VA cardiac examination has found evidence of cardiac hypertrophy on electrocardiogram, which would meet the criteria for a 30% rating.  However, the medical evidence does not clearly indicate whether the Veteran's hypertrophy was caused by service-connected coronary artery disease, or by a nonservice-connected history of hypertension. Although the March 2013 VA examiner opined that the Veteran's hypertrophy is most likely due to a history of uncontrolled hypertension, this opinion does not provide rationale with references to the Veteran's treatment history to support this finding. 

On remand, the Veteran should be afforded an additional opinion regarding whether the diagnosed left ventricular hypertrophy is secondary to the Veteran's now service-connected coronary artery disease. When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. 5103A(d); 38 C.F.R. § 3.159 (c)(4).





Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA and private medical treatment records for coronary artery disease.

2. Then, schedule the Veteran for a VA cardiology examination to ascertain the current nature and severity of coronary artery disease. All indicated studies should be performed if deemed necessary by the examiner for rating the Veteran under the pertinent rating criteria. The examiner should identify all symptoms and impairments associated with coronary artery disease, noting their frequency and severity. The examiner should provide the level of METs which results in dyspnea, fatigue, angina, dizziness, or syncope. If that number cannot be determined by testing, an estimate, supported by specific examples of activities that cause that result, should be provided. The examiner should state whether there is left ventricular dysfunction and should provide an ejection fraction. The examiner should state whether or not there is evidence of cardiac hypertrophy or dilation on echocardiogram, electrocardiogram, or X-ray. The examiner should state whether there have been any episodes of congestive heart failure, and the frequency.

The examiner should provide an opinion as to whether it is at least as likely as not that any cardiac hypertrophy was caused by service-connected coronary artery disease or by nonservice-connected hypertension.

The examiner is asked to provide a clear explanation for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




